DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Applicants' arguments, filed March 3, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 1 contains two different, required limitations regarding the size of the inorganic core but this combination of limitations renders claim 1 indefinite. On its own, reciting a “size less than 1 nm” would be definite. However, that new limitation is combined with the previously presented limitation of “cannot be measured by transmission electron microscopy” (TEM) and both limitations are required. In looking to the specification, the T-SPTION sample has a size that cannot be determined by TEM but based on the Ms value being similar to that of MAGNEVIST®, the specification states that this is suggestive that the inorganic size of new ES-SPIONS is approaching the size of MAGNEVIST® (¶ [0056] of the PGPub of the instant application). The size of MAGNEVIST® is stated in the next paragraph (¶ [0057]) as 1.8 nm, suggesting that 1 nm is below the threshold for measurement by TEM since something that is around 1.8 nm in size could not be measured by such a method but in the absence of a clear indication of the size cutoff for size measurement by TEM, if the range of core sizes encompassed by “cannot be measured by transmission electron microscopy” is narrower or broader than the range of less than 1 nm. The claims require both of these limitations be met simultaneously and the ranges do not appear to be identical, so what if nay values that fall within the scope of one range but not the other so it is not clear what inorganic core sizes meet all the limitations of the instant claims. The dependent claims fall therewith. Dependent claims 4 and 5 recite ranges for the core size that are clearly broader than less than 1 nm, but it is not clear if these ranges are narrower or broader than the range encompassed by “cannot be measured by transmission electron microscopy”. Please clarify.
For the purposed of applying art to claims 1 – 3, 7 and 8, claim 1 will be interpreted as requiring as size of less than 1 nm.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The upper limit for core diameter recited in each of these claims is outside the range recited in claim 1, as while the numerical endpoint of the range “cannot be measured by transmission electron microscopy” could be above the recited values, they are clearly above the upper limit of core size of less than 1 nm in newly amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 5, 7 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. (WO 2013/090601) in view of Lee et al. (Chem Rev, 2015). This rejection is MAINTAINED for the reasons of record set forth herein.
Bawendi et al. discloses inorganic nanoparticles such as SPIONs (superparamagnetic iron oxide nanoparticles) that have various potential applications including use in MRI (p 1, ln 21 – 24) and have been used to improve the sensitivity of MRI (p 8, ln 2 – 5). The inorganic nanoparticle that can include a SPION can have a hydrodynamic radius of less than 10 nm (p 3, ln 12 – 15). A range of 1 – 10 nm is also disclosed (p 12, ln 13 – 14). In the examples, compact water soluble SPIONs with a zwitterionic dopamine sulfonate (ZDS) ligand were prepared (p 18, ln 18 onward). ZDS ligand-exchanged SPIONS (ZDS-NPs) were prepared with a final size of about 10 nm, with about 1 nm of the radius coming from the ZDS ligand (p 19, ln 15 – 21). The dopamine strongly coordinates with the iron oxide surface, the sulfonate groups provides high water solubility and in combination with a quaternary amine group, the sulfonate groups makes the ligand zwitterionic to enable pH stability and minimize non-specific interactions with proteins (p 18, ln 22 – 27). While the size was not specifically stated, the TD/ZDS-NPs had a Ms (magnetic saturation) at room temperature of about 74 emu/g [Fe] (p 32, ln 15 – 20). 
Nanoparticles that are less than 1 nm in diameter with a ZDS coating are not explicitly prepared. Administration to a subject as an MRI contrast agent followed by acquisition and processing to create an image is not described.
Lee et al. discloses that T1 contrast agents are usually preferred in clinical situations for better clarity because the dark signal produced by T2 contrast agents is sometimes confused with some endogenous conditions (p 10639, col 1, ¶ 3). While iron oxide nanoparticles can be an alternative T1 contrast agents because of their high biocompatibility and possible degradation in the body, their high r2 values limit their use as T1 contrast agents although the r2/r1 ratio can be controlled by modulating the size, surface state and composition of the nanoparticles (p 10639, col 2, ¶ 2; figure 2 and table 1). Size greatly affects the magnetic properties with the T1 contrast effect being enhanced by a reduction in size of the particles and while both r1 and r2 decrease with decreasing size, r2 is more strongly affected so the r2/r1 ratio decreases with decreasing size (¶ bridging p 10639 and 10640). Extremely small iron oxide particles (< 3 nm and < 1.8 nm are exemplified) have also been investigated at T1 contrast agents and show promise due to their high r1 relaxativities and low r2/r1 ratios (p 10640, col 1). The thickness of the organic coating on the magnetic nanoparticles also affects the T1 contrast effect along with the oxidation state of the surface atoms (section 2.1.2). Alterations to the composition of the nanoparticles by the addition of dopants such as gadolinium will also alter the T1 contrast effect (section 2.1.3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reduce the size of the zwitterionic nanoparticles disclosed by Bawendi et al. and to administer such particles to a subject and generate a T1 weighted image. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lee et al. discloses that the among other factors, smaller sized nanoparticles have better r2/r1 ratios that improve the ability of such compositions to act as T1 contrast agents and that there is also an optimal thickness of organic coatings and the ZDS of Bawendi et al. allows for a thin coating while also improving the properties such as protein adhesion of the resultant particles. Therefore the size of the particles is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal nanoparticle size in order to best achieve an optimal material for use as T1 contrast agent. The range of less than 10 nm and 1 – 10 nm disclosed by Bawendi et al. overlap with particles whose size appears to have the necessary Ms and r2/r1 values. A prima facie case of obviousness exists for overlapping ranges and ranges that do not overlap but are merely close (see MPEP 2144.05) and Lee et al. provides motivation to decrease particle size to improve the usefulness of iron oxide-based particles as T1 contrast agents. To use such contrast agents, the particles would be administered, the necessary data obtained using an MRI scan and that information processed to create an image as required by the instant claims.
As to the saturation magnetization and relaxtivity measurement values, these parameters are determined by the structure and size of the particles. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. Particles with an overlapping size range and the same coating material as those prepared in the instant application are rendered obvious by the combination of the applied prior art with motivation towards smaller particle size being given by Lee et al. to improve the T1 contrast agent properties of particles such as those disclosed by Lee et al. Therefore while the prior art may not explicitly report particles with a saturation magnetization and relaxtivity measurement values as required by the instant claims, the preparation of particles with structures that can provide such properties is obvious based on the applied prior, that would then be administered and an MRI image created using such particles as contrast agents as required by the instant claims. Note also that the temperature at which Ms, T1 and T2 are measured are not specified by the claims.

Applicants traverse this rejection on the grounds that the sizes in Bawendi are not specifically referenced as hydrodynamic diameter with the claimed size of particles having a saturation magnetization of less than 30 emu/g [Fe] to a subject and acquiring T1 data capable of being processed into an image. Lee teaches away from the claimed iron oxide nanoparticles whose core is of a size that cannot be measured by transmission electron microscopy and a hydrodynamic diameter of no more than 5 nm by stating that particles less than 3 nm in diameter have very weak magnetic properties, particles less than 1.8 nm in diameter exhibit a nearly paramagnetic property and extremely small iron oxide nanoparticles have potential as effective contrast agents but this means that they have not actually been used to create and image by processing of the T1 data of the zwitterionic iron oxide nanoparticles. There is nothing to teach or suggest combining the teachings of these two references apart from using Applicants’ claims as a roadmap, which is impermissible hindsight. Neither reference teaches an inorganic core size of less than 1 nm.
These arguments are unpersuasive. As discussed in greater detail above, the required core size is not clear and claims 4 and 5 are clearly larger than the portion of claim 1 requring the inorganic core to be less than 1 nm in size and the claimed subject matter is taught by Bawendi et al. and Lee et al. The ranges of less than 10 nm and 1 – 10 nm in Bawendi encompass or are otherwise merely close to less than 1 nm and such ranges are prima facie obvious in the absence of evidence of criticality of the claimed size of less than 1 nm. As discussed previously and reiterated above, the Office is not in position to measure the saturation magnetization and/or hydrodynamic size of the particles but Applicants have not presented any evidence that the particles rendered obvious by the combination of the applied prior art do not have such properties. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Overlapping and merely close size ranges for the particles are disclosed by Bawendi and Lee et al. provides clear motivation to provide smaller sized particles as smaller sized nanoparticles have better r2/r1 ratios that improve the ability of such compositions to act as T1 contrast agents. Applicants arguments that the statement of Lee as to these particles possessing weak magnetic properties or nearly paramagnetic properties does not rise to the level of teaching away from the use of such particles as contrast agents as Lee et al. is directed to the preparation of T1 contrast agents. The statements of Applicants do not provide evidence that the resulting particles are not capable of being used in the acquisition and processing of T1 data. The instant claims only require acquisition and processing of such data, with no limitations on the magnet strength used in data acquisition, signal acquisition parameters such as length of time to acquire the data or properties of the resultant image such as a particular signal to noise ratio or other measure of the quality of the image. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. The person of ordinary skill in the art would have a reasonable expectation of success in generating an image by processing of the acquired T1 data given the ranges in Bawendi et al., directed to the use of inorganic nanoparticles for applications such as MRI and Lee et al. that is directed to the preparation of T1 contrast agents for use in MRI whose smaller sizes result in improved T1 contrast agent behavior. Therefore, this rejection is maintained.

Claim(s) 1 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. and Lee et al. as applied to claim1 – 5, 7 and 8 above, and further in view of Axelsson et al. (US 2010/0111859).
Bawendi et al. and Lee et al. are discussed above.
Neither reference makes explicit mention of particles sizes less than 1 nm.
Axelsson et al. discloses a method for visualizing biological material, preferably by MRI, in which a population of coated nanoparticles comprised of a metal oxide of a transition metal and a hydrophilic, silane containing coating covering the surface of the core particle, are brought into contact with the biological material and an image is recorded (whole document, e.g., abstract). The nanoparticles are typically paramagnetic (¶ [0001]) although the core particles and nanoparticles may be superparamagnetic if the metal ions and the size of the particles are properly selected (¶ [0026]). Particles of insoluble salts of certain metals such as iron oxide (Fe2O3) have been suggested as contrast agents in MRI (¶ [0003]) and iron is among the suitable transition metals for the core (¶ [0127]). The core coated particles used in the method typically have a mean hydrodynamic diameter (size) of ≦20 nm or ≦10 nm or ≦6 nm with hydrodynamic diameters such as those in the range of 3 – 6 nm being particularly preferred to promote elimination by renal filtration (¶ [0051]). The uncoated core particles are smaller than their corresponding coated variants and the mean geometric diameters (sizes) are typically within the range of ≦20 nm or ≦10 nm or ≦8 nm with preference for ≦6 nm and, most ideally between 1 and 5 nm. The lower limits of these intervals are typically 0.5 nm or 1 nm (¶ [0130]). The size, size distribution and morphology of the core particles will depend on the temperature, concentrations, incubation time, additives, etc. (¶ [0135]). In the experimental section, the 10,000 MWCO filter corresponded to a cutoff size of 1.33 nm (¶ [0157]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare and use nanoparticles with a lower size limit such as the 0.5 nm disclosed by Axelsson et al. for use as a contrast agent that is administered to a subject and data acquired to generate an image. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Axelsson et al. discloses that transition metal oxide particles with a lower size limit of 0.5 or 1 nm can be used in a method of visualizing a biological material that includes recording an image. The ranges in Axelsson et al. also overlap with those of the instant claims and the teachings of Lee et al. direct one towards smaller particles as such smaller particles have better r2/r1 ratios that improve the ability of such compositions to act as T1 contrast agents.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618